United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, BEACHLAND
BRANCH POST OFFICE, Cleveland, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-106
Issued: March 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 12, 2007 appellant, through counsel, filed a timely appeal from the
September 18, 2007 decision of an Office of Workers’ Compensation Programs’ hearing
representative affirming the February 9, 2007 denial of her occupational disease claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury to her right
elbow in the performance of duty causally related to factors of her federal employment.
FACTUAL HISTORY
On November 13, 2006 appellant, then a 46-year-old letter carrier, filed a recurrence of
disability claim, Form CA-2a, alleging that she was no longer able to work due to pain caused by
a right arm condition she sustained on December 1, 2003. After her 2003 injury, appellant was
on light duty, carrying only four hours of her route each day. She received cortisone injections
to treat her right arm, but when the injections wore off, the pain was still present. Appellant

stopped working on November 3, 2006. A preoperative instruction sheet prepared by an
unidentified nurse stated that appellant was scheduled for a fasciectomy of the right elbow on
November 14, 2006.
On November 28, 2006 the Office noted that appellant had previously filed two
occupational disease claims related to her right arm, both of which had been denied for lack of
medical evidence.1 It noted, on review of appellant’s new claim, that appellant was claiming her
work duties through her most recent work stoppage as the factual basis for her claim. Because
the previous claims had not been accepted and the current claim involved a new period of work
exposure, the Office adjudicated her claim as a new occupational disease claim, rather than a
recurrence of disability. On December 6, 2006 the Office requested additional factual and
medical information about appellant’s claim.
On December 27, 2006 appellant submitted a November 28, 2006 report by Dr. Patrick
Convery, a Board-certified orthopedic surgeon, who stated that appellant could return to work on
November 29, 2006. Until January 2, 2007, she was restricted from lifting over five pounds,
carrying, repetitive motion and casing.
By decision dated February 9, 2007, the Office denied appellant’s claim. It found that
she had not identified the duties which caused her right arm condition or present medical
evidence that diagnosed a condition or provided a physician’s opinion on causation.
On February 24, 2007 appellant requested an oral hearing. In an October 31, 2006 report,
Dr. Convery stated that appellant continued to experience persistent pain in her lateral right
elbow, which impaired her activities. Appellant had been treated with multiple steroid injections
and physical therapy in the previous year. On examination, Dr. Convery noted that appellant’s
right elbow was tender and painful with grip at the right lateral epicondyle. Appellant’s
sensation and pulse were normal. Dr. Convery diagnosed right lateral epicondylitis and
recommended fasciectomy of the right elbow because nonoperative treatment had been
unsuccessful.
At the July 11, 2007 oral hearing, appellant stated that her letter carrying duties included
up to two hours of sorting mail and four hours of delivering mail. Her mail sorting duties
entailed reaching for and lifting mail, gathering mail into containers and loading the containers
into the delivery van. Appellant delivered mail to businesses, which required her to carry heavy
containers, and to residences, which often required her to force mail into small door slots.
Appellant, who is right-handed, stated that these activities caused pain in her right elbow. She
indicated that, over time, the shots she received to manage her pain lasted for shorter and shorter
durations and the underlying pain increased. Following appellant’s November 14, 2006 surgery,
her condition improved. The Office hearing representative left the record open for appellant to
submit additional medical information. Appellant did not submit any additional medical reports.
By decision dated September 18, 2007, the Office hearing representative affirmed the
February 9, 2007 denial of appellant’s claim. She found that the medical evidence of record

1

File No. 092042999 was filed in February 2004 and File No. 092061669 was filed in July 2005.

2

established that appellant had been treated for epicondylitis in her right elbow; however, it did
not address the causal relationship between her condition and her employment activities.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty as alleged; and that any disability or specific condition for which compensation is
claimed is causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;4 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;5 and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the claimant.6
When determining whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors, the Office generally relies on the
rationalized opinion of a physician.7 To be rationalized, the opinion must be based on a
complete factual and medical background of the claimant8 and must be one of reasonable
medical certainty,9 explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.10
ANALYSIS
The Office found that the medical evidence did not establish a causal relationship
between the implicated employment factors and appellant’s right arm condition. The issue on
appeal is whether she has established a causal relationship between her condition and her
employment.
2

5 U.S.C. §§ 8101-8193.

3

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Solomon Polen, 51 ECAB 341 (2000).

5

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

6

Ernest St. Pierre, 51 ECAB 623 (2000).

7

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

John W. Montoya, 54 ECAB 306 (2003).

10

Judy C. Rogers, 54 ECAB 693 (2003).

3

On October 31, 2006 Dr. Convery, a Board-certified orthopedic surgeon, stated that
appellant had experienced persistent pain in her lateral right elbow that impaired her activities.
She had been treated with several steroid injections and physical therapy during the previous
year. On physical examination, Dr. Convery noted that appellant’s right elbow was tender and
had pain at the right lateral epicondyle with gripping. He diagnosed right lateral epicondylitis.
Noting that nonoperative treatment had not been successful, he recommended fasciectomy of the
right elbow. A nurse’s note indicated that appellant was scheduled for surgery on
November 14, 2006. On November 28, 2006 Dr. Convery stated that appellant could return to
work on November 29, 2006 but that, until January 2, 2007, she was restricted from lifting over
five pounds, carrying, repetitive motion and casing. The Board notes that Dr. Convery provided
no opinion addressing the cause of appellant’s right elbow condition. The Board has held that
medical reports that do not contain an opinion on causal relationship carry little probative
value.11 The Board finds that Dr. Convery’s reports are insufficient to establish appellant’s
claim.
Appellant has not met her burden of proof to establish that her diagnosed right lateral
elbow epicondylitis is causally related to her duties as a letter carrier.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury to her right
elbow in the performance of duty causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated September 18, 2007 is affirmed.
Issued: March 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
11

Mary E. Marshall, 56 ECAB 420, 427 (2005).

4

